Exhibit 10.1

 

MUTUAL RELEASE AGREEMENT

 

This mutual release agreement (“Release”) is made and entered into as of
November 9, 2015, by and between FONU2 Inc a Nevada corporation (“FONU2”,
“Party”), and Eagle Productions, LLC a Georgia corporation. (“EP”, “Party” )
(together “Parties)

 

WITNESSETH

 

WHEREAS, FONU2 and EP entered into a Worldwide Rights Acquisition and Investment
Agreement dated around March 1, 2015 (“Agreement”) under which FONU2 and EP were
to produce a film directed by Penny Marshall; and

 

WHEREAS, the film and agreement with Penny Marshall have been cancelled; and

 

WHEREAS, the Parties wish to cancel the Agreement;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties hereto, intending to be legally
bound, do agree as follows:

 

1)Cancellation of Agreement. The Parties agree that the Agreement is hereby
canceled and terminated as of the date hereof, and that neither FONU2 or EP have
any further rights, liabilities or obligations under the Agreement.

 

2)Release by FONU2. FONU2 on behalf of itself and on behalf of any other person
or entity claiming through or under FONU2, does hereby release and forever
discharge EP, their general partners and limited partners, partners, respective
directors, officers, employees, shareholders, agents, assigns, attorneys,
successors, heirs, administrators, executors, representatives, and all others
who may have acted or been claimed to have acted in concert with EP, liable or
who might be claimed to be liable from any and all claims charges, complaints,
liabilities, obligations, promises, agreements, controversies, damages, demands,
actions, causes of action or suits of any kind or nature whatsoever, whether
they sound in law, equity, tort or contract, which FONU2 may have had, now has
or may have against EP arising out of any act or omission of EP under the
Agreement or in any way connected with any and all transactions, occurrences or
other matters relating to the Agreement.

 



 

 

 

3)Release by EP. EP on behalf of itself and on behalf of any other person or
entity claiming through or under EP, does hereby release and forever discharge
FONU2, their general partners and limited partners, partners, respective
directors, officers, employees, shareholders, agents, assigns, attorneys,
successors, heirs, administrators, executors, representatives, and all others
who may have acted or been claimed to have acted in concert with EP, liable or
who might be claimed to be liable from any and all claims charges, complaints,
liabilities, oligations, promises, agreements, controversies, damages, demands,
actions, causes of action or suits of any kind or nature whatsoever, whether
they sound in law, equity, tort or contract, which EP may have had, now has or
may have against FONU2 arising out of any act or omission of FONU2 under the
Agreement or in any way connected with any and all transactions, occurrences or
other matters relating to the Agreement.

 

4)Money: All monies remaining in EP’s bank account shall be returned to FONU2.

 

5)Stock: On February 27, 2015, EP was issued 166,666,667 shares of common stock
(“Stock”) of Fonu2, Inc. (ticker reference “FONU”). Said Stock shall be
cancelled and returned to FONU2 treasury.

 

IN WITNESS WHEREOF, the Parties hereto have signed and sealed this Mutual
Release Agreement as of the day and year first above written.

 

FONU2 Inc         By:     Its: CEO  

 

Date: November 9, 2015

 

Eagle Production, LLC

 

By: Wendi Laski   By: Jake Shapiro Its: Managing Director   Its:   Founder

 

Date: November 9, 2015

 

 

 



 

 